Citation Nr: 1550880	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-31 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 8, 2009 for the addition of dependency benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran had active duty from August 1969 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) from April and June 2009 decision letters from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran was a prisoner of war in the Republic of Vietnam from January 1, 1971 to January 21, 1971.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing in July 2015.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to compensation benefits listing his spouse and two children as dependents, as well as a marriage certificate and birth certificates for his children, in September 1995, while still on active duty.

2.  The Veteran separated from active duty service on November 30, 1995.  In April 1997, he was assigned a combined evaluation of 50 percent, effective December 1, 1995.


CONCLUSION OF LAW

The criteria for an effective date of December 1, 1995 for the payment of additional dependency allowance for a spouse and two minor children have been met.  
38 U.S.C.A. §§ 1115, 5101, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.151, 3.401 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends, essentially, that he is entitled to additional benefits for his dependents from December 1, 1995, the day after his separation from service.

In September 1995, the Veteran submitted a VA Form 21-526 (Veteran's Application for Compensation or Pension), a DD Form 214, a VA Form 21-686c (Declaration of Status of Dependents) listing two children and a spouse, a certificate of his marriage, and birth certificates for the two children listed on the VA Form 21-686c.

The Waco RO, in a letter dated October 2, 1995, notified the Veteran that they were unable to process his claim for benefits at that time because he had not yet been separated from military service.  The letter stated that the Veteran should return a copy of the notice letter and any service medical records in his possession after his separation from service.  It also noted that his "claim will be considered at that time."

The Veteran separated from service on November 30, 1995.  On December 4, 1995, the RO received a copy of the Veteran's DD Form 214, and on December 18, 1995, the RO received an additional copy of the Veteran's VA Form 21-526 from October 1995.  The form included the names and Social Security numbers of his spouse and two children.

A March 1996 rating decision granted the Veteran entitlement to service connection for a right thigh disability, left cheek and right arm scars, status post hemorrhoidectomy, hypertension, allergic rhinitis, bilateral hearing loss, and lumbar strain with degenerative changes, with a combined evaluation of 10 percent.  After attending VA examinations in October, November, and December 1996, an April 1997 rating decision also granted the Veteran entitlement to service connection for posttraumatic stress disorder, right knee degenerative joint disease, and left forearm scar.  As such, his combined evaluation was 50 percent, effective December 1, 1995.

Although the accompanying notice letter stated "If you wish to claim additional benefits for your dependents, please complete and return the enclosed VA Form 
21-686c, Declaration of Status of Dependents," the Veteran has testified that he was not aware at the time that he was not receiving his benefits as a married Veteran with two dependent children, as he had properly submitted all documentation for them prior to his separation from service.  See July 2015 Transcript at 4 ("At no time did I have a document that says, okay, your entitlement includes with dependents or doesn't include with dependents at that period. So I'm assuming, because I provided all the documents necessary, that it was with the dependent rate.").

In December 2004 and March 2005, the Veteran received notification letters accompanying increased ratings for his disabilities, and these letters informed the Veteran that "We are paying you as a single veteran with no dependents."  The Veteran has testified that it was only at this time that he understood that his payments did not include the additional dependency benefits for his wife and two children.  After resubmitting his children's birth certificates in October 2005 and a new VA Form 21-686c in April 2009, the Veteran was granted entitlement to additional dependency benefits, effective April 8, 2009 (with benefit payments including a dependent beginning on May 1, 2009).

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to additional compensation for each dependent.  38 U.S.C.A. § 1115; 
38 C.F.R. § 3.4(b)(2).  The effective date for additional compensation for a dependent is the latest of the following dates:  (1) the date of claim; (2) the date the dependency arises; (3) the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) the date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  A specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Here, the evidence clearly indicates that the Veteran submitted an adequate formal claim with the appropriate documentation of his dependents, including his marriage certificate and birth certificates for his two children, in September 1995.  Although the RO set aside the Veteran's claim at the time that it was submitted because the Veteran had not yet been discharged from service, the Board finds that this does not invalidate its status as a valid claim.  The M21-1 Adjudication Manual in effect at the time of the Veteran's original claim stated that if a "VA Form 21-526 is filed with the service department prior to or at the time of separation from service, the form will be retained in the service department files until the serviceperson is separated."  M21-1 Adjudication Manual, Part III, Subchapter II, 2.03 (1993).  Once the Veteran separates from service, the Veteran's DD Form 214 and service medical records will then be forwarded to the regional office having jurisdiction over the Veteran's permanent address.  Id.  Additional guidance in effect at the time stated that if a VA Form 21-526 is received for a service member still on active duty, 
VA was to create a claims folder for the Veteran and to activate the claim once timely evidence of completion of service is received.  Veterans Benefits Administration Circular 20-92-24, section 20.f (Oct. 8, 1992).

While the record is unclear as to whether the Veteran submitted his September 1995 claim through his service department or directly to VA, it is clear to VA that the rules and policies in effect at the time were intended to preserve the earliest possible effective date for veterans filing claims prior to separation from service and that the claims and evidence submitted were validly in the possession of the service department or VA, even if the service member was not yet separated from service and therefore eligible for veterans benefits.

When adjudicating a claim, VA "shall consider all information and lay and medical evidence of record in a case."  38 U.S.C.A. § 5107(b).  Here, the Veteran had submitted all necessary information pertaining to the status of his dependents at the time of his separation from service, and this evidence, including a completed VA Form 21-526, a marriage certificate, and the children's birth certificates, was in possession of the RO, which failed to properly consider this evidence at the time of the adjudication of the Veteran's original claim.  The Board therefore finds that an unadjudicated request to add the Veteran's spouse and two children as dependents was pending from 1995 until the request was finally addressed by the RO in April 2009.

As the effective date for additional compensation for a dependent is the latest of the following dates-the date of claim; the date the dependency arises; the effective date of the disability; or the date of the award-here, the Board finds that by December 1, 1995, all such criteria had been met.  38 C.F.R. § 3.401(b).  Accordingly, the proper effective date for payment of additional dependency allowance for a spouse and two minor children is December 1, 1995, the day after the Veteran's separation from active duty.


ORDER

Entitlement to an effective date of December 1, 1995 for the addition of dependent benefits is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


